DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-3, 8-17 and 21-23 are pending and have been examined in this application. Claims 21-23 are new, claims 18-20, 4-7 are cancelled, claims 1-3, 9, 11-17 are amended, claims 8 and 10 are original.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The drawings do not have element numbers for any of the concave or convex surfaces claimed in claims 14 and 21.
The drawings do not have any element numbers to indicate what ridges applicant is referring to.
Therefore, these features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The concave and convex surfaces claimed in claims 14 and 21.
The ridges claimed in claim 16.

Claim Objections
Claims 3 and 21-23 are objected to because of the following informalities:  
Claim 3 line 5 “removed the corrugated sheet” appears to be missing a word and should be –removed from the corrugated sheet--.
Claim 21 lines 3-4 “first sloped portion of,” seems to be missing a word.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 23 recites “an accessory inlet” which is unclear, since claim 21 recites “an accessory inlet”, so it is unclear if these accessory inlets are the same or different.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 3762088 A) to Bainton.
In regards to claim 1, Bainton anticipates a fishing lure comprising; a corrugated sheet (Bainton; body 20) including a first end area, a second end area (Bainton; either area nearest 32 or towards 64, 66), at least one peak (Bainton; upper side of 2b, and B1 annotated below) and at least one trough (Bainton; lower side of 2b and B2 annotated below), wherein the at least one peak and the at least one trough are between the first end area and the second end area in a first direction (Bainton; see FIG 2 below, and FIGs 9 and 10), wherein the corrugated sheet defines a first line inlet between the first end area and the second end area on a first slope between a peak of the at least one peak and a trough of the at least one trough (Bainton; annotated B3, see FIG below, where B3 is between the peak of upper 2b and the trough B2), and defines a second line inlet between the first end area and the second end area on a second slope on an opposite side of a peak of the at least one peak from the first slope (Bainton; annotated B4, the inlet on the opposing side of the same peak as B3), wherein the corrugated sheet further defines an accessory inlet in the first end area (Bainton; either of annotated B5 below).  

    PNG
    media_image1.png
    415
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    557
    media_image2.png
    Greyscale



In regards to claim 2, Bainton anticipates the fishing lure of claim 1 further comprising: a line-tie connector attached to the corrugated sheet through the first line inlet on the first slope and the second line inlet on the second slope (Bainton; Col 3, lines 33-39; split ring, or swiveled eye can be used to connect the lure to a trolling line, also clasp 50 is taught to attach the lure to the line, and can be used in the case of the embodiments without the fin).


In regards to claim 11, Bainton anticipates a fishing lure comprising; a corrugated sheet (Bainton; body 20) having multiple peaks (Bainton; upper side of 2b, and B1 annotated below) and multiple troughs (Bainton; lower side of 2b and B2 annotated below) wherein the corrugated sheet defines a first line inlet between a first end area and a second end area on a first sloped portion (Bainton; annotated B3, see FIG below, where B3 between first and second ends and is on a first slope), and defines a second line inlet between the first end area and the second end area on a second sloped portion (Bainton; annotated B4, the inlet on the opposing side of the same peak as B3, on a second slope).   

    PNG
    media_image1.png
    415
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    557
    media_image2.png
    Greyscale



In regards to claim 12, Bainton anticipates the fishing lure of claim 11 further comprising: wherein middle sloped portions (Bainton; slope of the upper and lower side between 2b and B1) are longer than outer sloped portions (Bainton; sloped portion of 22 or end slope portion between B1 and the tip at 82) which are positioned at the first end area and the second end area (Bainton; see FIG 2 where the middle portion is longer than the outer portions).  

In regards to claim 13, Bainton anticipates the fishing lure of claim 11, wherein the multiple peaks have one or more peaks of different height (Bainton; when the lure body is held with part 22 horizontal, the peaks at upper side of 2b and B1 are at different heights). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US 5918406 A) to Wilson.
In regards to claim 3, Bainton teaches the fishing lure of claim 2, wherein the line-tie connector is attached to the corrugated sheet (Bainton; Col 3, lines 33-39; split ring, or swiveled eye can be used to connect the lure to a trolling line, also clasp 50 is taught to attach the lure to the line, and can be used in the case of the embodiments without the fin) such that the line-tie connector is capable of rotating at least 170 2Application Serial No: 17/387,514Docket No.: PayneNPA_001degrees relative to the corrugated sheet in a plane perpendicular to a first direction (Bainton; see FIGs 2 and 9 and 10, which show the apertures and the line tie connections. Because of the positioning of line tie connections B3 and B4, a line tie connector would be capable of moving at least 170 degrees), but fails to explicitly teach wherein a loop is formed by overlapping the line-tie connector to prevent the line-tie connector from being removed the corrugated sheet.  
Wilson teaches wherein a loop is formed by overlapping the line-tie connector to prevent the line-tie connector from being removed the corrugated sheet (Wilson; see FIG 1 where the line tie connector which goes through each of 28, loops in on itself to secure it to the corrugated sheet).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bainton such that the line tie connector of Bainton was substituted for a line tie connector of Wilson. Doing so would simply be exchanging one conventional line tie connector for another, and the motivation for doing so would be to contribute to a user’s personal preference or provide a line tie connector which is simple and inexpensive, but durable.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US 2955380 A) to Hulick.
In regards to claim 8, Bainton teaches the fishing lure of claim 1, but fails to explicitly teach wherein the accessory includes a shank and a connector, wherein the shank is attached to the corrugated sheet via the connector, and wherein the connector is configured to rotate around the shank.  
Hulick teaches wherein the accessory (Hulick; 10) includes a shank (Hulick; 14) and a connector (Hulick; Clevis 18), wherein the shank is attached to the corrugated sheet (Hulick; 19) via the connector (Hulick; see FIG 1), and wherein the connector is configured to rotate around the shank (Hulick; Col 2 lines 24-28; where the clevis 18 spins freely about 14).  


In regards to claim 9, Bainton as modified by Hulick teach the fishing lure of claim 8, wherein the connector connects to the shank at multiple points (Hulick; see FIG 1 where the connector 18 connects to the shank 14 at two points) at least one peak is multiple peaks of different elevation points (Bainton; upper side of 2b, and B1, where when the lure is held such that the front portion at 22 is horizontal, the peaks are at different elevation points) and the at least one trough is multiple troughs of different depth points (Bainton; lower side of 2b and B2, where when the lure is held such that the front portion at 22 is horizontal, the troughs are a different depths).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US 20100071251 A1) to Kaariainen.
In regards to claim 10, Bainton teaches the fishing lure of claim 1, but fail to explicitly teach it further comprising: a grommet inserted in the accessory inlet.  
Kaariainen teaches a grommet (Kaariainen; grommets 25, [0023]) inserted in the accessory inlet (Kaariainen; opening 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add grommets to reinforce apertures such as those taught by Kaariainen. The motivation for making this modification would be to prevent wear and tear of the apertures by reinforcing with metal grommets.


Claim 14, 15, 22, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US D265417 S) to Selby.
In regards to claim 14, Bainton teaches the fishing lure of claim 11, wherein the corrugated sheet is comprised of a first convex surface (Bainton; see FIG 9, the convex surface at the tip of 22) extending into two first concave surfaces (Bainton; neck at 30), wherein the two first concave surfaces are connected to two second convex surfaces (Bainton; surface at each of 25), wherein the two second convex surfaces are connected to two third concave surfaces (Bainton; sloped portion between each of 25 and 80 in FIG 9), but fail to teach wherein the two third concave surfaces are connected to a horizontal surface.  
Selby teaches wherein the corrugated sheet is comprised of a first convex surface (Selby; S1 annotated below) extending into two first concave surfaces (Selby; S2 annotated below), wherein the two first concave surfaces are connected to two second convex surfaces (Selby; S3 annotated below), wherein the two second convex surfaces are connected to two third concave surfaces (Selby; S4 annotated below), wherein the two third concave surfaces are connected to a horizontal surface (Selby; S5 annotated below, when rotated 90 degrees clockwise).  

    PNG
    media_image3.png
    312
    670
    media_image3.png
    Greyscale

In re Dailey et al., 149 USPQ 47. Additionally, the specification provides no criticality for this shape, and only recites that the corrugated shape of the lure is what provides the desired movement and appearance. The motivation for changing the shape of the lure of Bainton would be to provide different aesthetic designs for a variety of users, or to provide a different shape lure which would attract different types of fish based on user preference.

In regards to claim 15, Bainton as modified by Selby teach the fishing lure of claim 14, wherein the first convex surface is at the second end area and the horizontal surface is at the first end area (Bainton; either end of the lure in FIG 9 can be a first or second end) (Sleby; either end at S1 or S5 can be a first or second end).  

In regards to claim 21, Bainton teaches a fishing lure comprising: a corrugated sheet (Bainton; body 20) including multiple peaks (Bainton; upper side of 2b, and B1 annotated below) and multiple troughs (Bainton; lower side of 2b and B2 annotated below) wherein the corrugated sheet defines a first line inlet between a first end area and a second end area on a first sloped portion of (Bainton; annotated B3, see FIG below, where B3 between first and second ends and is on a first slope), and defines a second line inlet between the first end area and the second end area on a second sloped portion symmetrical to the first sloped portion (Bainton; annotated B4, the inlet on the opposing side of the same peak as B3, on a second slope), wherein the corrugated sheet further defines an accessory inlet in the first end (Bainton; either of annotated B5 below), wherein the corrugated sheet from a top view is comprised of a first convex surface (Bainton; see FIG 9, the convex surface at the tip of 22) extending into two first concave surfaces (Bainton; neck at 30), wherein the two first concave surfaces are connected to two second convex surfaces (Bainton; surface at each of 25), wherein the two second convex surfaces are connected to two third concave surfaces, (Bainton; sloped portion between each of 25 and 80 in FIG 9), but fails to teach wherein the two third concave surfaces are connected to a horizontal surface.  
Selby teaches wherein the corrugated sheet is comprised of a first convex surface (Selby; S1 annotated below) extending into two first concave surfaces (Selby; S2 annotated below), wherein the two first concave surfaces are connected to two second convex surfaces (Selby; S3 annotated below), wherein the two second convex surfaces are connected to two third concave surfaces (Selby; S4 annotated below), wherein the two third concave surfaces are connected to a horizontal surface (Selby; S5 annotated below, when rotated 90 degrees clockwise).  

    PNG
    media_image3.png
    312
    670
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lure of Bainton such that it has a horizontal surface such as the one taught by Selby. Additionally, it would have been an obvious matter of design choice to make the different edges of the lure of whatever form or shape was desired or In re Dailey et al., 149 USPQ 47. Additionally, the specification provides no criticality for this shape, and only recites that the corrugated shape of the lure is what provides the desired movement and appearance. The motivation for changing the shape of the lure of Bainton would be to provide different aesthetic designs for a variety of users, or to provide a different shape lure which would attract different types of fish based on user preference.

In regards to claim 22, Bainton as modified by Selby teach the fishing lure of claim 21 further comprising: a line-tie connector attached to the corrugated sheet through the first line inlet on the first sloped portion and the second line inlet on the second sloped portion (Bainton; Col 3, lines 33-39; split ring, or swiveled eye can be used to connect the lure to a trolling line, also clasp 50 is taught to attach the lure to the line, and can be used in the case of the embodiments without the fin).

Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton in view of (US D154098 S) to Carr.
In regards to claim 16, Bainton teaches the fishing lure of claim 11, but fails to explicitly teach wherein there are four middle ridges and two outer ridges.
Carr teaches wherein there are four middle ridges and two outer ridges (Carr; in the orientation in FIG 2 there are 5 ridges on the side with C5 and C6, and when flipped, there are 5 more ridges on the side with C3, indicating more than four middle ridges and two outer ridges).

    PNG
    media_image4.png
    358
    691
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bainton to include 4 middle ridges and 2 outer ridges as taught by Carr. Additionally, such a modification would have been a mere duplication of working parts, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, there is no criticality to having this exact number of middle and outer ridges. The motivation for this number of ridges would be to limit the number of ridges in order to provide larger surface area for larger ridges, while providing multiple ridges to allow the lure to catch light and attract fish.

In regards to claim 17, Bainton as modified by Carr teach the fishing lure of claim 16, wherein the first line inlet and the second line inlet are arranged and sized such that a line-tie connector attached to the corrugated sheet via the first line inlet and the second line inlet is capable of rotating at least 170 degrees relative to the corrugated sheet in a plane perpendicular to a first direction (Bainton; see FIGs 2 and 9 and 10, which show the apertures and the line tie connections. Because of the positioning of line tie connections B3 and B4, a line tie connector would be capable of moving at least 170 degrees).  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3762088 A) to Bainton as modified by (US D265417 S) Selby as applied to claim 22 above, in further view of (US 5918406 A) to Wilson.
In regards to claim 23, Bainton as modified by Selby teach the fishing lure of claim 22 further comprising: a hook (Bainton; 70) and an accessory inlet (Bainton; either of B5), but fails to explicitly teach an accessory attached to the corrugated sheet via the accessory inlet; and the hook attached to the accessory.

    PNG
    media_image2.png
    298
    557
    media_image2.png
    Greyscale

	Wilson teaches an accessory (Wilson; 42) attached to the corrugated sheet via the accessory inlet (Wilson; inlet at the end of 30, see FIG 1); and the hook attached to the accessory (Wilson; see FIG 1 where hook 42 is attached to 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lure of Bainton as modified by Selby such that the accessory inlet has an accessory, and the hook being attached to the accessory. The motivation for doing so would be to provide visual interest for the fish, as well as camouflaging the hook such that fish can strike at the accessory and bite the hook.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2375290 A to Docteur teaches a corrugated fishing lure body with a peak with two line inlets on either side of the peak.
US 3248820 A to Lamar teaches a corrugated fishing lure body with a peak and two line inlets on either side of the peak.
US 2467640 A to Turner teaches a fishing lure with a piece that has a corrugated surface and two line inlets to connect to a line and a hook.
US 3241261 A to Ament teaches a peak with two line inlets on either side of the peak, attached to a fishing lure accessory, and a hook.
US 5887378 A to Rhoten has a curved fishing lure with line inlet holes on either side of the apex of the curve.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.